.
.-                                                             R-564




         Hon. BI‘ S, Kieke               Opinion Noa V-274
         County Attorney
         Lee County                      R.:   Effect of Acts 1947,
         Giaabgs, Texas                        50th Leg,, R,S,,-HqBe
                                               300 on Art, 2883,
                                               VoC9S,, relative te
         Dear Sir:                             tea&e&s   salsry,

                      We refer to your letter of mcent date ac-
         knowledged by the Attorney General onJUne 9, 1947,
         wherein YOU r8qU8st atI Opinion COnC8rning the 8ff8Ct,
         if any, of Acts 1947, 50th Legislature, R. S., H. B.
         300 (00difiea as Article 2891-l# v.cose) ea Article
         2SS3, V.C&B~   rslaBiv8 to salaries of publio school
         teachers,

                      Th8 Sp8CifiC Situation and qUeStiOn sub-
         Itdtt8a reads as follows:

                        "The Lincoln Cemm~n Schoel Dietrid,
                  in this county, has no local maintenance
                  tax+ Will the tivstees be pennittea to
                  enter into a contract with a teacher hold-
                  ing a permanent teacher's certificate, to
                  pay him in 8xee88 or $150 per month for
                  taaohing?"

                       drtiCi8   26$3,
                                    v&i?.s.b 8titd8d by AC@3 19211
         37th Legislature, R.S.,  page, 211, authorizes schoo2.
         trustees to determine the salary to be paid sohool t8a-
         chars in their aistrim ana provides the maximum month-
         ly salaries which may be paid such teachers out of the        I
         Public FI'88 Sohool Fund by a district which dO8s not
         levy and coll8ot a looal maintenenee   taxa the msxim~m
         salaries payable being dep8ndent upon and to be detar-
         mined by the kind of teacher's certificate the teacher
         holds,
                     Aote 1947, 50th Legislature, R,S,; H-B, 300,
         Ch. 109, COdifi8aas Article 2891-1, v, c. s., in malla-
         atory 1aDguage authorizes sohool districts maintaining
 an aCC!?di8#4d or aifiliafX&  SOh0d   or St38kiM aoCredi-
 tation ana affiliation to iIOtmnl3na the ~l&i&      to 6s
 paid school tra&here   in their dietriot, ahd prtid8s a
 ainimm amual     salary of a bbgfnaing full-time teacher
 who holaa a ~OOgRiZ8a    bachelor38 &egree 0f not less
 than 82000 with inor8&8nts above the mitium for addi-
 tional college training, ana for experience ana effi-
 ciOnoy base& 00. a sohedule prrwfded in th8 State Equal==
 ization%aw,   which shall be paid by all district Wheth-
 er or noWthere is levied and colledea a local main-
 t8mtD38 tax in the dietriot,    under Seatlen 2 ~0r B, B.
 300, h0W8V8r, ii: the total rOV8llU8 Of a school diOtriCt,
 as sgt out in the Aot to be oonslaerea by the aistrict
 providing a pay sohedule for its teachers, is not suf-
 ficient to permit the payment of the minimum anmal
 salary therein provided, then the district shala pay
 to its teacbsrs ths highest poss%?318 salaries with the
 reveillleavailable for'suoh purpose.
                                           ,
              38otion 4 of H, Ba 300 prmide&:     "j&y law
 of wrta Of lawa in conflict with the provieions of
 this Act am repealed in so far as such cshflict is con-
 oerned . 9 em

             Sections 1 and 2 of H, B, 300 by its terms
 governs and controls sohool trustees in school.districtO
~intaining   an aooredlted or affiliated school, or seek-
ing aooreditation or affiliatiom, in the matter of mini-
mwn annual teacher'8 salaries whioh shall be paid by
.said distriot to its full-time beginning teachers who
hold a recognized baCh8lor's degree.    Thus, kticle 2883
to the extent it provides for maximum monthly salaries
sf school teachers in such school districts to be deter-
min8d by the kind of teacher's certificate they may hold
is in dir8Ot conflict with the provisions of 8. B, 300,
and ammrdingly,   is repealed by Section 4 %h+m8of,

             With respmt, however, to teachers wmploybd
 fi &&hools which are not accredited or affiliated schools
 and which are hot seeking accreditation or affiliatien,
 ws believe the provisions of ArticJe 2883 are applioabl8
.and contr01 the school trustees in the maximum salary
 payment which may be paia to the teachers thereof out Of
 public school f?UIaS when the district aO8S not 18Vy ana
 collect a local maintenance tax,

             Ref8rriIlg IIOW t0 JroUr qUet&iOll, it-is Our
&apiniOn thet the trustees ,of a school district, whether
     ,-
.:




          Hon. M. 5. Kieke - Page 3



           or not it has a local maintenance tax;are governed by
           the provisions of H. B. 300, 50th Leg,, in the payment
           of minimum salaries to its t8aOherS~ if the teacher
           holds a recognized bachelor's de$xWe ad iS dIUpiOy8d
           to teach in an accredited or affiliatea schodor   one
           seeking accreditation or affiliations  If, however,
           the school in which suoh teacher is 8mplOy8a to teach
           is not accredited or affiliated, nor seeking acoredi-
           tation or affiliation, or the teacher dees not hold a
          -recognized bacQelor*s degree, the maximum salary which
          may be'paid to said'teacher by a school district which
          has no local main%enance tax is'governed by the provis-
           ions of Article 28S3, V. C. S.



                      The trustees of a school district,
               whether or not it has a local mdntenance
               tax; are governed by the provisiuns of H.B,
               300, 50th Leg., in the payment of minimum
               salaries to its teaahers, if the teaoher
               hold8 a rsoognizea baohelor's degree and
               is employed to teach in an aeore&itecl or
               arriliated school or one seekiag acmeal-
               taticn or arriliation.  Ir,'howevbr, the
               school in which such teacher is~e?nployed
               is not acareaited or affiliated, nor seek-
               ing accreditation or affiliation, or if
               the teacher does not hold a recognized
               bachelor's degree, the max5.m~ salary which
               may be paid to said teacher by a sohool dis-
               triot whioh has no looal naintenanoe tar is
               governed by the provlsiona of Art* 13883,
               V.C.S.
                                           Very truly yours,

                                       ATTORNltY GENBEtALOF m

          Es2                          By-r'a         .
          ATTORUEYGENERAL
                                           Chester YL Ollison
                                           Assistant